DETAILED ACTION
1.	Claims 1-39 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
4.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/16/2020 prompted the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
5.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.2.	Claims 1-39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20100309894 to Csaszar et al (“Csaszar”) in view of US Patent Application 20160094994 to Kirkby et al (“Kirkby”) (IDS), and in view of US Patent , 
 	As per claim 1, Csaszar discloses a method of establishing a secure, encrypted, virtual private network (VPN), the method comprising: transmitting a request to access the home router from the portal device to a remote server;transmitting a notification of the request to access the home router by the portal device from the remote server to an administrator for the home router ([0012]-[0014], [0020], “connecting a terminal to a remote access network via an access point… exchanging signaling between the access point and an authentication server within the backbone network in order to authenticate the terminal to the authentication server…”)
establishing a direct and encrypted VPN between the portal device and the home router; local access point of the home router through the direct and encrypted VPN ([0059], [0015], also see claim 28).
Additionally Csaszar disclose exchanging signaling between the access point and an authentication server within the backbone network in order to authenticate the terminal to the authentication server ([0020]).
Csaszar does not explicitly disclose however in the same field of endeavor, Kirkby discloses exchanging, through the remote server, security certificates between the portal device and the home router after the administrator grants permission to the portal device to access the home router; providing, from the remote server, connectivity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Csaszar with the teaching of Kirkby by including the feature of grants permission/authorization, in order for Csaszar’s system for provisioning an electronic device. The electronic device proactively broadcasts an advertising packet that includes a device identifier associated with the electronic device. A server receives the device identifier via a client device, and issues a link approval response when it verifies that the electronic device associated with the device identifier is available for provisioning in association with a user account. In response to the link approval response, the electronic device and the client device establish communication via a short range wireless link. The client device encrypts at least a portion of network credentials of a secure wireless network using a password key generated at the server, and provides the encrypted network credentials to the electronic device. The electronic device decrypts the encrypted network credentials using a key generated at the electronic device, and accesses the secure wireless network using the decrypted network credentials (Kirkby, abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Csaszar with the teaching of Pera by including the feature of housing enclosing, in order for Csaszar’s system for providing data streams to a digital hub or master controller. For example, described herein are wall-mounted, interactive sensing and audio-visual node device for a networked living/working space (Pera, abstract).
Csaszar does not explicitly disclose however in the same field of endeavor, Ozer discloses well known features in the operating the portal device as a local access point using the wireless radio and processor of the portal device, wherein the local access point extends an area network ([0002], [0052], also see [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Csaszar with the teaching of Ozer by including the feature of access point, in order for Csaszar’s system for providing an alternative backhaul portal at a mesh access point in a mesh network as provided enables improved backhaul services. The method includes processing a registration of the mesh access point as an alternative backhaul portal in the mesh network. It is then determined that additional backhaul capacity is required in the mesh network. Next, the mesh access point is activated as an alternative backhaul portal in the mesh network in response to determining that additional backhaul capacity is 

 	As per claim 2, the combination of Csaszar, Kirkby, Pera and Ozer discloses the method of claim 1, further comprising pairing the portal device and the home router while the home router and the portal device are local (Csaszar, claim 28).

As per claim 3, the combination of Csaszar, Kirkby, Pera and Ozer discloses the method of claim 1, wherein connecting comprises plugging the portal device into a wall power source, wherein the housing of the portal device comprises a pronged            electrical connector (Pera, [0039]). The motivation regarding the obviousness of claim 1 is also applied to claim 3. 
As per claim 4, the combination of Csaszar, Kirkby, Pera and Ozer discloses the method of claim 1, wherein connecting the portal device to the local internet connection comprises connecting through the Ethernet connection (Csaszar, claim 28).
As per claim 5, the combination of Csaszar, Kirkby, Pera and Ozer discloses the method of claim 1, wherein transmitting the request comprises the processor automatically transmitting the request to the remote server (Pera, [0123]). The motivation regarding the obviousness of claim 1 is also applied to claim 5.

As per claim 7, the combination of Csaszar, Kirkby, Pera and Ozer discloses the method of claim 6, wherein the user interface further displays status information about the portal device (Kirkby, [0086]-[0087], also see fig . 6A).The motivation regarding the obviousness of claim 1 is also applied to claim 7.
As per claim 8, the combination of Csaszar, Kirkby, Pera and Ozer discloses the method of claim 6, wherein the user interface is displayed on a handheld device (Pera, [0111]). The motivation regarding the obviousness of claim 1 is also applied to claim 8.
As per claim 9, the combination of Csaszar, Kirkby,  Pera and Ozer discloses the method of claim 1, wherein exchanging security certificates comprises exchanging public keys (Csaszar, [0044]).
As per claim 10, the combination of Csaszar, Kirkby, Pera and Ozer discloses the method of claim 1, wherein providing connectivity information for the home router comprises providing a router IP address and a transmission control protocol/user datagram protocol (TCP/UDP) port (Csaszar, [0061]).

As per claim 12, the combination of Csaszar, Kirkby, Pera and Ozer discloses the method of claim 1, wherein operating further comprises receiving by the portal device, from the remote server, updated connectivity information for the home router when the direct and encrypted VPN between the portal device and the home router fails (Pera, [0110]). The motivation regarding the obviousness of claim 1 is also applied to claim 12.
As per claim 13, the combination of Csaszar, Kirkby, Pera and Ozer discloses the method of claim 1, wherein the local access point extends the area network of the home router through the direct and encrypted VPN by operating in the same layer 2 network as the area network of the home router (Csaszar, [0016], [0018]).
As per claim 14, the combination of Csaszar, Kirkby, Pera and Ozer discloses the method of claim 1, wherein prior to establishing a direct and encrypted VPN between the portal device and the home router the portal device operates as a captive portal and displays, on a user interface, one or more of: instructions for connecting the portal device to the local internet connection; a status of the portal device connectivity to the home router (Pera, [0111]). The motivation regarding the obviousness of claim 1 is also applied to claim 14.
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Csaszar with the teaching of the feature of determining a speed which well known in the arts and design choices, in order for Csaszar’s system for remotely determines the total bandwidth between any two nodes on the network as well as the available bandwidth between nodes at a given time. A remote host sends data packets to each of the two nodes. A reply is sent back to the remote host generating a delay time. A set of delay times for data packets of various sizes is generated at the host. The data set is then analyzed using a robust estimation method and a Bayesian analysis to determine the total bandwidth and the mean delay between the two nodes. Moreover, the available bandwidth for a time, t, can be estimated by first injecting traffic into the network from a remote traffic generator to develop an estimate of the traffic and a router characteristic parameter, .gamma.. This constant and a Bayesian estimate of the .alpha.(t) are used to estimate the available bandwidth at any given time (Weerahandi, abatract).
As per claim 16, the combination of Csaszar, Kirkby, Pera and Ozer discloses method of claim 15, further wherein the portal device is operated as the local 
As per claim 17, the combination of Csaszar, Kirkby, Pera and Ozer discloses the invention as described above. Additionally, Csaszar  discloses network of the home router through the direct and encrypted VPN by operating in the same layer 2 network as the area network of the home route(Csaszar, [0016], [0018]); and receiving by the portal device, from the remote server, (updated connectivity information for the home router) when the direct and encrypted VPN between the portal device and the home router fails (Csaszar, [0054]. Csaszar does not explicitly disclose however in the same field of endeavor, Pera discloses receiving by the portal device, from the remote server, updated connectivity information; dual band antennas (Pera, [0110], [0037]). The motivation regarding the obviousness of claim 1 is also applied to claim 17.

Claims 18-30, are rejected for similar reasons as stated above.

As per claim 31, the combination of Csaszar, Kirkby, Pera and Ozer discloses the device of claim 30, further comprising one or more indicator lights illuminating a portion of the housing, further wherein the one or more indicator lights are configured to indicate if the device is connected to the home router (Pera, [0111]). The motivation regarding the obviousness of claim 1 is also applied to claim 31.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Csaszar with the teaching of the feature of fold relative to the housing or retract into the housing which well known in the arts and design choices, in order for Csaszar’s system for providing data streams to a digital hub or master controller. For example, described herein are wall-mounted, interactive sensing and audio-visual node device for a networked living/working space as describe Pera (Pera, abstract).

As per claim 33, the combination of Csaszar, Kirkby, Pera and Ozer discloses the invention as described above. Csaszar, Kirkby, Pera and Ozer do not explicitly disclose, however the Examiner takes official notice that it is well known in the art that the device of claim 30, wherein the housing volume is less than 100 cm3; furthermore it is merely a design option. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Csaszar with the teaching of the feature of housing volume which well known in the arts and design choices, in order for Csaszar’s system for providing data streams to a digital hub or master controller. For example, described herein are wall-mounted, interactive sensing and 

Claims 34-39, are rejected for similar reasons as stated above.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
a). US Patent Application No. 20060039356 to Rao et al., discloses in one embodiment of the gateway 340, once a frame enters the gateway 340 via an SSL tunnel, the packet and its payload are dispatched via callbacks into a handlers executing in user mode, which provide functionality for SSL decryption. In another embodiment, openSSL may be used. In other embodiments, a hardware accelerator is used. In a further embodiment, the gateway 340 comprises one or more blades for providing remote access. Once the packet is decrypted, it is injected into an HTTP network stack where headers are assembled and passed on to the remote access blade. In a remote access blade, a packet is classified by the type of data contained within the packet. In one embodiment, the packet contains an HTTP header requesting login and registration. In another embodiment, the packet seeks TCP/UDP/RAW/OTHER connection establishment. In still another embodiment, the packet contains connection-specific data. In yet another embodiment, the packet contains a special feature request such as collaboration with other users, fetching of user directory and presence or requesting telephony functionality such as conferencing .

Conclusion
8.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/16/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HARUNUR . RASHID
Primary Examiner
Art Unit 2497


/HARUNUR RASHID/Primary Examiner, Art Unit 2497